DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 23, 2021 has been entered. The limitations of claims 1-3 no longer invoke 35 U.S.C. § 112(f). Claims 1-3 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz et al. (US 2018/0020281), hereon referred to as Wurtz, in view of Christoph (US 2013/0028435).

Regarding claim 1, Wurtz teaches a headphone device (FIG. 1 in-the-ear (ITE) headset assembly 100) comprising: 
a housing (FIG. 2 the back cavity 111A and the front cavity 111B); 
(FIG. 2 feedback error microphone 115) arranged to be separated from the housing (FIG. 2 illustrates the feedback error microphone 115 arranged separate from the back cavity 111A and the front cavity 111B), wherein
the microphone is configured to collect audio (para. [0028] the feedback error microphone 115 collects a summation of the total acoustic energy within the ear canal or cavity 103); and
generate an audio signal (para. [0028] the summation of the total acoustic energy within the ear canal or cavity 103 to ANR processing circuitry 130), based on the collected audio (para. [0028] the feedback error microphone 115 provides the summation of the total acoustic energy within the ear canal or cavity 103 to ANR processing circuitry 130); 
a supporting structure (FIG. 2 nozzle 111E) configured to: 
abut an inner wall of an ear canal of a user (FIG. 2 illustrates the nozzle 111E abutting the inner wall of the user’s ear canal 103); and 
a central processing unit (CPU) (FIG. 2 ANR processing circuitry 130) configured to:
generate a noise cancellation signal (para. [0024], [0028] the noise cancellation signal) for an external sound based on the generated audio signal (para. [0024], [0028] ANR processing circuitry 130 generates a noise cancellation signal based on the summation of the total acoustic energy within the ear canal provided from the feedback error microphone 115); and 
generate an output signal based on the generated noise cancellation signal (para. [0024], [0028] ANR processing circuitry 130 sends the noise cancellation signal to the ANR driver 112 to produce acoustic energy cancelling substantial portions of the perceived ambient noise); and 
(FIG. 2 driver 112) configured to output audio based on the output signal (para. [0028] the ANR driver 112 produces acoustic energy cancelling substantial portions of the perceived ambient noise based on the noise cancellation signal); however, Wurtz does not teach the support structure configured to hold the microphone apart from the housing and toward an eardrum side of the housing, and a wired connection between the housing and the audio input unit. 
Christoph teaches a support structure (FIG. 5 earphone 11) configured to hold a microphone (FIG. 5 microphone 18) apart from a housing (FIG. 5 illustrates the microphone 18 separate from the housing 14) and toward an eardrum side of the housing (FIG. 5 illustrates the microphone 18 positioned separate from the housing 14 and toward the eardrum of the listener’s ear 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wurtz to include the support structure configured to hold the microphone apart from the housing and toward an eardrum side of the housing, as taught by Christoph, and a wired configured to connect the housing and the microphone. 
One of ordinary skill would have been motivated to include the support structure configured to hold the microphone apart from the housing and toward an eardrum side of the housing, as taught by Christoph, to improve noise reduction employed in a headphone (para. [0003]). In addition, one of ordinary skill would have been motivated to include a wired configured to connect the housing and the microphone to enhance to the modularity of the components of the headphone device. 


Wurtz further teaches wherein the support structure (FIG. 2 nozzle 111E) is further configured to hold the microphone (FIG. 2 feedback error microphone 115) in a space up to 15 mm away from a boundary between the cavum concha and the ear canal to the eardrum side (FIG. 2 the nozzle 111E may hold the feedback error microphone 115 in a space up to 15 mm away from a boundary between the cavum concha and the ear canal to the eardrum side or in a space up to 15 mm away from the boundary between the cavum concha and the ear canal on an opposite side of the eardrum depending the on the structure of the user’s ear and how tightly the ITE headset assembly 100 is secured within the ear canal 103).
The Examiner notes that whether the support structure holds the microphone in a space up to 15 mm away from a boundary between the cavum concha and the ear canal to the eardrum side is largely dependent on the structure of the user’s ear and does not limit the structure of the headphone device thus features recited in claim 2 is interpreted as non-limiting features.

Regarding claim 3, Wurtz in view of Christoph teaches the headphone device according to claim 1. 
Wurtz further teaches wherein the support structure (FIG. 2 nozzle 111E) further comprises an opening portion (FIG. 2 the opening that stretches along length L) configured to open an ear hole (FIG. 2 the opening from the earpiece 110 to the ear canal 103) of the user to a space formed by the housing (FIG. 2 the interior of the back cavity 111A and the front cavity 111B), an ear pad (FIG. 2 ear adapter tip 114), and a head of the user (FIG. 2 illustrates the opening that stretches along length L opening a path between the opening from the earpiece 110 to the ear canal 103, the ear adapter tip 114 and the head of the user).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KENNY H TRUONG/Examiner, Art Unit 2653